UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7979


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1; 1:12-cv-01184-JCC)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick      Vincent       Redd       seeks   to     appeal     the   district

court’s order treating his Fed. R. Civ. P. 59(e) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that basis.        He also seeks to appeal that part of the order

denying his motion for a copy of Grand Jury transcripts.                               The

part of the order denying his Rule 59(e) motion as successive

and without authorization is not appealable unless a circuit

justice    or    judge   issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.     Cockrell,        537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.




                                              2
               We have independently reviewed the record and conclude

that Redd has not made the requisite showing.                                Accordingly, we

deny    a    certificate        of   appealability         and    dismiss      in     part   the

appeal.

               Additionally, we construe Redd’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.           United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).               In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive
       to cases on collateral review by the Supreme Court,
       that was previously unavailable.

28 U.S.C. § 2255(h) (2012).                  Redd’s claims do not satisfy either

of these criteria.              Therefore, we deny authorization to file a

successive § 2255 motion.

               We    also      affirm   in    part    that       part    of    the    district

court’s order denying Redd’s motion for a copy of the Grand Jury

transcripts         on   the    reasoning      of    the   district          court.      United

States v. Redd, No. 1:97-cr-00006-JCC (E.D. Va. Nov. 26, 2103).

               We dispense with oral argument because the facts and

legal       contentions        are   adequately       presented         in    the     materials


                                               3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                   DISMISSED IN PART; AFFIRMED IN PART




                                     4